Citation Nr: 9915474	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial rating for a right foot 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with a 
noncompensable initial rating, for a right foot disability.  
The veteran filed a timely notice of disagreement regarding 
this rating determination, and was sent a statement of the 
case.  He then filed a timely VA Form 9 substantive appeal.  
He was also afforded personal hearings before a RO hearing 
officer and a traveling member of the Board.  

In the course of the veteran's appeal, he was granted a 
compensable rating of 10 percent for his service connected 
disability.  However, since there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, this issue remains in appellate status.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran asserts that his service connected right foot 
disability is of such severity that an increased initial 
rating is warranted for this disability.  A claim that a 
service connected disability has become more severe is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  Because the claim is well 
grounded, the VA's statutory duty to assist attaches.  
38 U.S.C.A. § 5107(a) (West 1991).  

The veteran was afforded a personal hearing before a member 
of the Board in May 1998.  At that time, he testified that he 
is currently seeing a private specialist, Dr. A. Garofalo, 
for treatment of his service connected right foot disability; 
however, these records have not yet been obtained.  Because 
this evidence is relevant to the issue on appeal but not yet 
of record, a remand is necessary in order to obtain these 
records.  See Culver v. Derwinski, 3 Vet. App. 292 (1992).  

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the U. S. Court of Appeals for 
Veterans Claims (Court) has stated that "'separate ratings 
can be assigned separate periods of time based on facts 
found', a practice known as 'staged' ratings." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In reconsidering the 
veteran's claim, the RO must determine whether a staged 
rating is indicated by the evidence for any period of the 
veteran's pending claim.  38 U.S.C.A. §§ 3.400, 3.500, 4.29, 
4.30 (1998).  

Finally, the veteran has stated that his most recent VA 
medical examination of record, performed in April 1996, was 
insufficient.  The regulations require an "accurate and 
fully descriptive medical examination" as a prerequisite to 
the application of the rating criteria.  38 C.F.R. § 4.1 
(1998).  Thus, a new examination is required in the present 
case.  

Thus, for the reasons articulated above, this claim is 
REMANDED for the following development:

1.  The RO should ensure that all 
pertinent records of treatment, both 
private and VA, are associated with the 
claims folder, to include the records of 
Dr. Garofalo for the period from June 
1993 to the present.  The veteran should 
be sent a medical records release form 
for his signature, and then, after such a 
form is returned to the RO, Dr. 
Garofalo's  records should be obtained.  

2.  The veteran should be afforded a VA 
medical examination to evaluate his 
service connected right foot disability.  
A notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests, including x-rays, should 
be accomplished.  The examiner must 
provide a complete evaluation of the 
veteran's right foot disability, 
including a characterization of the 
disability as moderate, moderately 
severe, or severe.  The medical basis for 
all opinions expressed should be 
indicated.  


3.  After completion of all requested 
development, if other development is felt 
necessary it should be accomplished.  The 
RO should review the veteran's claim.  
The RO must consider if a staged rating 
is warranted, based on the evidence of 
record, in compliance with the Court's 
pronouncements in Fenderson.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


